DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/28/2020 has been fully considered. Claim 12 is added and claims 1-12 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al (JP 2015-037859) in view of Yashiki (US 2014/0077487). A machine translation is being used for Sakagami et al (JP 2015-037859).

Regarding claims 1 and 10, Sakagami discloses a card comprising a laminate comprising a security film (Fig. 3 #10; paragraph [0032]), a printed layer formed of a -6 to 6 parts by mass with respect to 100 parts by mass of transparent thermoplastic resin in order to maintain transparency of the security film (paragraphs [0029] and [0031]), wherein the fluorescent organic silica particles emit fluorescence when irradiated with visible light (paragraphs [0029] and [0031]) and wherein the security film covers an entire surface of the printed layer (Fig. 3 #10; paragraph [0032]).
	The card reads on the claimed thermoplastic resin film laminate as claimed in claim 1 and the resin sheet for a card comprising the thermoplastic resin film laminate as claimed in claim 10. The security film being a transparent layer in which organic fluorescent silica particles are dispersed in a transparent thermoplastic film where the fluorescent organic silica particles emit fluorescence when irradiated with visible light reads on the claimed at least one transparent layer containing a thermoplastic resin and containing an information-presenting substance that emits fluorescence when irradiated with irradiation light in a specific wavelength range. The printed layer formed of a white layer on which characters are printed reads on the claimed non-transparent layer laminated with the at least one transparent layer. Fig. 3 shows that the security film is covering the entire surface of the printed layer. This reads on the claimed at least one 


    PNG
    media_image1.png
    193
    584
    media_image1.png
    Greyscale


Sakagami does not appear to explicitly disclose the card the information-presenting substance containing an inorganic compound containing a lanthanoid element as claimed in claim 1 and the lanthanoid element comprising cerium as claimed in claim 5.

However, Yashiki discloses a forgery prevention structure comprising a transparent functional thin film comprising CeO2 (Fig. 1 #4; paragraphs [0043] and [0095]).
	The transparent functional thin film comprising CeO2 reads on the claimed information-presenting substance containing an inorganic compound containing a lanthanoid element as claimed in claim 1 and the claimed lanthanoid element comprising cerium as claimed in claim 5.

Sakagami and Yashiki are analogous art because they are from the same field of security elements. Sakagami is drawn to a security film for a card (see paragraph [0001] 

It would have been obvious to one of ordinary skill in the art having the teachings of Sakagami and Yashiki before him or her, to modify the laminate of Sakagami to include the CeO2 of Yashiki because having the required material in the transparent functional thin film layer allows for light to further penetrate (paragraphs [0092]-[0095] of Yashiki).

Regarding claim 2, Sakagami discloses the card comprising the transparent thermoplastic resin for the security film being polycarbonate resin (paragraph [0050]).

Regarding claim 3, Sakagami discloses the card comprising the transparent thermoplastic resin being at least one selected from the group consisting of polymer alloy resins of copolyester resin and polycarbonate resin (paragraph [0050]).
The copolyester resin reads on the claimed thermoplastic resin further containing a polyester.

Regarding claim 4, Sakagami discloses the card comprising the printed layer formed of a white layer on which characters are printed (Fig. 3 #30; paragraph [0032]) and wherein the security film covers an entire surface of the printed layer (Fig. 3 #10; paragraph [0032]).


Regarding claim 7, Sakagami discloses the card comprising the security film being an outermost film (Fig. 3 #10; paragraph [0032]).
	Fig. 3 shows that the security film is covering the entire surface of the printed layer. This reads on the claimed at least one transparent layer being an outermost layer.

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al (JP 2015-037859) in view of Yashiki (US 2014/0077487). A machine translation is being used for Sakagami et al (JP 2015-037859).

Regarding claims 9 and 11-12, Sakagami discloses a card comprising a laminate of a security film (Fig. 3 #10; paragraph [0032]), a printed layer formed of a white layer on which characters are printed (Fig. 3 #30; paragraph [0032]), a printed layer formed of a white layer on which characters are printed (Fig. 3 #30; paragraph [0032]) and a security film in order to from bottom to top (Fig. 3 #10; paragraph [0032]), wherein the security film is a transparent layer in which organic fluorescent silica particles are dispersed in a transparent thermoplastic film (Fig. 3 #10; paragraph [0019]), wherein the fluorescent organic silica particles are in an amount of 1x 10-6 to 6 parts by mass with 
	The card reads on the claimed thermoplastic resin film laminate as claimed in claim 9 and the resin sheet for a card comprising the thermoplastic resin film laminate as claimed in claim 11. The security film being a transparent layer in which organic fluorescent silica particles are dispersed in a transparent thermoplastic film where the fluorescent organic silica particles emit fluorescence when irradiated with visible light reads on the claimed at least one transparent layer containing a thermoplastic resin and containing an information-presenting substance that emits fluorescence when irradiated with irradiation light in a specific wavelength range. The security film comprising a laser light energy absorber such as carbon black reads on the claimed at least one transparent layer containing a laser color former. The printed layer formed of a white layer on which characters are printed reads on the claimed non-transparent layer laminated with the at least one transparent layer. Fig. 3 shows that the security film is covering the entire surface of the printed layer. This reads on the claimed at least one transparent layer layered so as to cover at least part of the surface of the non-transparent layer.


    PNG
    media_image1.png
    193
    584
    media_image1.png
    Greyscale


Sakagami does not appear to explicitly disclose the card comprising the information-presenting substance containing an inorganic compound containing a lanthanoid element as claimed in claim 9 and the lanthanoid element comprising cerium as claimed in claim 12.

However, Yashiki discloses a forgery prevention structure comprising a transparent functional thin film comprising CeO2 (Fig. 1 #4; paragraphs [0043] and [0095]).
	The transparent functional thin film comprising CeO2 reads on the claimed information-presenting substance containing an inorganic compound containing a lanthanoid element as claimed in claim 9 and the claimed lanthanoid element comprising cerium as claimed in claim 12.

Sakagami and Yashiki are analogous art because they are from the same field of security elements. Sakagami is drawn to a security film for a card (see paragraph [0001] of Sakagami). Yashiki is drawn to a forgery prevention element (see Abstract of Yashiki).

2 of Yashiki because having the required material in the transparent functional thin film layer allows for light to further penetrate (paragraphs [0092]-[0095] of Yashiki).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al (JP 2015-037859) in view of Yashiki (US 2014/0077487) in further view of Sakagami et al (EP 2 725 063). A machine translation is being used for Sakagami et al (JP 2015-037859).

Regarding claims 6 and 8, Sakagami ‘859 discloses the card comprising the security film comprising a laser light energy absorber such as carbon black (Fig. 3 #10; paragraphs [0031] and [0032]).
	The laser light energy absorber of carbon black in the security film reads on the claimed at least one transparent layer containing a laser color former.

Sakagami ‘859 and Yashiki does not appear to explicitly disclose the card comprising the at least one transparent layer contain the laser color former in an amount of 0.001 to 0.5% by mass based on the mass of the at least one transparent layer as claimed in claim 6 and the claimed at least one transparent layer being colorless as claimed in claim 8.


	The sheet for a card comprising 0.001 to 1 parts by mass of laser beam energy absorber such that transparency is not deteriorated reads on the claimed amount of laser color former based on the mass of the at least one transparent layer as claimed in claim 6 and the at least one transparent layer being colorless as claimed in claim 8 as the amount of laser beam energy absorber would not deteriorate the transparency, thus making the sheet colorless.

Sakagami ‘859, Yashiki and Sakagami ‘063 are analogous art because they are from the same field of security elements. Sakagami ‘859 is drawn to a security film for a card (see paragraph [0001] of Sakagami ‘859). Yashiki is drawn to a forgery prevention element (see Abstract of Yashiki). Sakagami ‘063 is drawn to a sheet for a card (see paragraph [0001] of Sakagami ‘063).

It would have been obvious to one of ordinary skill in the art having the teachings of Sakagami ‘859, Yashiki and Sakagami ‘063 before him or her, to modify the laminate of Sakagami ‘859 and Yashiki to include the amount of carbon black of Sakagami ‘063 because having the required amount of laser beam energy absorber prevents the transparency of the sheet from being deteriorated while providing sufficient laser marking property (paragraph [0035] of Sakagami ‘063).

Response to Arguments
Applicant’s arguments, see page 4, filed 12/28/2020, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments, see page 4, filed 12/28/2020, with respect to the 112(b) rejections have been fully considered and are persuasive. The 112(b) rejections have been withdrawn. 

Applicant’s arguments with respect to claims 1-2, 4, 7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicants argue that Sakagami does not disclose newly amended claim 1 which incorporates limitations of claim 5.

The Examiner agrees and notes that Sakagami does not disclose newly amended claim 1 and therefore he previous 102(a)(1) rejections have been withdrawn.


Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive.

Applicants argue that the transparent functional film of Yashiki is for producing an interference color and that one of ordinary skill in the art would not combine it with Yashiki as the cerium oxide is not for fluorescent properties.

The Examiner disagrees and notes that the cerium oxide of Yashiki reads on the claimed information-presenting substance containing an inorganic compound containing a lanthanoid element and the claimed lanthanoid element comprising cerium.
Given that the cerium oxide is the same as Applicant’s claimed lanthanoid element comprising cerium, it is clear that the cerium oxide would intrinsically function as an information-presenting substance containing an inorganic compound containing a lanthanoid element for emitting fluorescence.
Applicants have not provided evidence that the cerium oxide would not be capable of emitting fluorescence.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LUCAS A STELLING/Primary Examiner, Art Unit 1773